DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-30 and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craythorn et al. (US 7,849,579 B2).
Regarding claim 26, Craythorn discloses a rivet supply system for supplying rivets to a rivet setting tool (420; Fig. 36A) comprising a punch (not shown) for setting the rivets (50; Fig. 37A), a nose arrangement (436) defining at least one rivet-receiving zone (437) for receiving the rivets in preparation for setting operations, and a die (3; Fig. 1) provided opposite the nose arrangement (436) for reacting the punch, the nose arrangement (436) being movable towards the die (3) to engage with a workpiece (not shown), the rivet supply system comprising at least one rivet delivery track which is part of the magazine (462; Fig. 37A) for delivering the rivets to the rivet-receiving zone (437); at least one rivet transfer device(464; Fig. 37A) for holding, and subsequently releasing, the rivets received at the rivet-receiving zone (437); at least one refillable magazine (462; Fig. 37A) for storing the rivets in proximity of the setting tool, the magazine comprising at least a magazine portion of the rivet delivery track (i.e. which may be one or more tracks within the buffer magazine 462), wherein the rivets can be stored within the magazine, or can transit through the magazine, the magazine (462) comprising at least one docking interface (not labeled but based on Fig. 1 the magazines of the Craythorn have to dock with (S) in Fig. 1 in order to refill the magazine with rivets) for docking the magazine to a bulk-supply apparatus (4) for refilling the magazine, wherein the magazine (462) is in rivet-supply relation with the nose arrangement (436) and is supported so as to be moveable together with the nose arrangement; and, wherein a substantially undeformable rivet delivery track length (see Fig. 37A) extends to the rivet-receiving zone (437), the substantially undeformable rivet delivery track length being enclosed by a bottom wall, side walls on opposite side of the track, and a portion of the track is covered above by a portion of the magazine (462).
[AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (T)][AltContent: arrow]
    PNG
    media_image1.png
    663
    355
    media_image1.png
    Greyscale

Regarding claim 27, Craythorn discloses wherein the rivet supply system is adapted to be operated by gravity wherein the docking interface comprises an inlet for receiving the rivets which is fluidly open to atmosphere (col. 7, lines 1-8).  Delivery tube (6) is part of the buffer magazine (6a) and buffer magazine (462) is another embodiment of buffer magazine (6a) where only the difference between buffer magazine (462) is disclosed. Therefore, it is clearly apparent the bulks are supplied to the buffer magazine (462) in the same manner disclosed with respect buffer magazine (6A).
Regarding claim 28, Craythorn discloses wherein the magazine (462) comprises a first elongated body part (FEBP) extending generally parallel to an axial direction defined by the punch and/or the setting tool (1).

    PNG
    media_image2.png
    633
    332
    media_image2.png
    Greyscale

Regarding claim 29, Craythorn discloses wherein the rivet supply system further comprises a chute (C), the chute comprising a chute portion of the rivet delivery track which comprises at least part of said substantially undeformable rivet delivery track length, wherein the magazine (462) is in rivet-supply relation with the nose arrangement (436) via the chute (C).
[AltContent: textbox (T)][AltContent: arrow]
    PNG
    media_image3.png
    433
    450
    media_image3.png
    Greyscale

Regarding claim 30, Craythorn discloses wherein the magazine (see Figs. 36A-36D) is pivotally supported on the setting tool (1).
Regarding claim 33, Craythorn discloses wherein the magazine (462, 6a) comprises at least one rivet handling device (shuttle S; col. 7, lines 44-46) associated with the magazine portion of the rivet delivery track for selectively stopping, trapping and/or releasing one or more rivets.
Regarding claim 34, Craythorn discloses wherein the rivet handling device is disposed part-way (see Fig. 1) along the magazine portion of the rivet delivery track. Although not shown with respect to the embodiment of Fig. 37A, the parts (i.e. delivery tube 6, rivet feed mechanism 5, and containers 4) which are the same for the different setting tool embodiments in the disclosure of this invention have not been described with respect to the different setting tool embodiments. Therefore the rivet supply system being referred to is based on the embodiment shown and described with respect to Fig. 1.
Regarding claim 35, Craythorn discloses wherein the magazine comprises a docking device (not shown) disposed at the docking interface for permitting or inhibiting refilling of the rivets into the magazine from the bulk-supply apparatus. The magazine has to mate with the shuttle S in order to receive rivets therefore the magazine inherently has a docking device to receive rivets when connected to shuttle S.
Regarding claim 36, Craythorn discloses wherein the rivet transfer device (464; Fig. 37A) is a passive in-line rivet release device (col. 21, lines 64-67) adapted to hold, and subsequently release, the rivet at the rivet-transfer zone.
Regarding claim 37, Craythorn discloses a machine for setting rivets comprising: a rivet supply system (4, 5, 6; Fig. 1) for supplying rivets (50) to a rivet setting tool (420; Fig. 36A) including a punch (not shown) for setting the rivets, a nose arrangement (436) defining at least one rivet-receiving zone  (437)for receiving the rivets in preparation for setting operations, and a die (3; Fig. 1) provided opposite the nose arrangement (436) for reacting the punch, the nose arrangement (436) being movable towards the die (3) to engage with a workpiece (not shown), the rivet supply system comprising at least one rivet delivery track which is part of the buffer magazine (462) for delivering the rivets to the rivet-receiving zone (437); at least one rivet transfer device (464; col. 21, lines 64-67) for holding, and subsequently releasing, the rivets received at the rivet-receiving zone (437); at least one refillable magazine (462) for storing the rivets in proximity of the setting tool (420), the magazine (462) comprising at least a magazine portion of said rivet delivery track, wherein the rivets (50) can be stored (Fig. 37A) within the magazine, or can transit through the magazine, the magazine (462) comprising at least one docking interface (not shown but allows for connection to shuttle S) for docking the magazine to a bulk-supply apparatus (4) via delivery tube (6) and rivet feed mechanism (5) for refilling the magazine, wherein the magazine (462) is in rivet-supply relation with the nose arrangement and is supported so as to be moveable together with the nose arrangement; and, wherein a substantially undeformable rivet delivery track length (not labeled, see Fig. 37) extends to the rivet-receiving zone (437).
Regarding claim 38, Craythorn discloses supplying rivets to a rivet setting tool (420; Fig. 36A) having a punch for setting the rivets (50), a nose arrangement (436) defining at least one rivet-receiving zone (437) for receiving the rivets (50) in preparation for setting operations, and a die (3; Fig. 1) provided opposite the nose arrangement (436) for reacting to the punch (not shown), the nose arrangement (436) being movable towards the die (3) to engage with a workpiece (not shown), by feeding at least one rivet (50) through at least one rivet delivery track of the buffer magazine (462) for delivering the rivet to the rivet-receiving zone (437); holding and/or releasing the rivet (50) at the rivet-receiving zone (437) of at least one rivet transfer device (464); storing and/or transiting the rivet in a refillable rivet magazine (462; Fig. 37A) in proximity of the setting tool (420), the magazine (462) comprising at least a magazine portion of the rivet delivery track, the magazine (462) comprising at least one docking interface (not shown but which connects with shuttle S) for docking the magazine to a bulk-supply apparatus (4) for refilling the magazine, wherein the magazine (462) is in rivet-supply relation with the nose arrangement (436) and is supported so as to be moveable together with the nose arrangement (436); wherein a substantially undeformable rivet delivery track length (not labeled, Fig. 37) extends to the rivet-receiving zone (437).
Regarding claim 39, Craythorn discloses manufacturing a part (col. 20, lines 31-33) thereof by setting one or more rivets into a workpiece using the method of claim 38.
Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Applicants argue Craythorn does not disclose the substantially undeformable rivet delivery track length being enclosed.
	In response, the Examiner maintains that Craythorn discloses the substantially undeformable rivet delivery track length being enclosed by a bottom wall (BW), side walls (SW) on opposite side of the track (T), and a portion of the track (T) is covered above by a portion of the magazine (462). Note also, the claim does not specify the degree to which the track is enclosed. The track (T) is enclosed on at least the sides and to some degree a portion above the track (T) is enclosed.
[AltContent: arrow][AltContent: textbox (SW)][AltContent: textbox (BW)][AltContent: arrow][AltContent: textbox (SWW)][AltContent: arrow][AltContent: arrow][AltContent: textbox (T)]
    PNG
    media_image4.png
    744
    620
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERMIE E COZART/Primary Examiner, Art Unit 3799
                                                                                                                                                                                                        


November 19, 2022